Citation Nr: 1744508	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-16 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a left thumb disability.

3.  Entitlement to service connection for a left index finger disability.  

4.  Entitlement to service connection for a bilateral hearing loss disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a respiratory disability, including as secondary to asbestos exposure. 

7.  Entitlement to service connection for hemorrhoids.  




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In September 2016, the Board remanded the matter for a Board hearing.  In January 2017, the Veteran testified at a videoconference Board hearing before the undersigned.  A copy of the transcript has been associated with electronic claims folder.  The Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
All issues except for the issue of entitlement of service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has had ringing in his ears since his discharge from service.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2015); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the claim for entitlement to service connection for tinnitus, in light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  Service Connection 

In order to obtain service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

The Veteran has a current disability - namely tinnitus.  Next, there is evidence of an in-service injury.  At the January 2017 Board hearing, the Veteran testified that during service, he was a coach for the rifle range and worked around M-16s.  He testified that although he wore ear plugs, he was inundated by M-16s from 50 to 60 people who were practicing shooting at once.  See Board hearing transcript, pp. 3-5.  He also testified that while he was in observation school in Oklahoma, a round mistakenly blew up 50 feet in front of the bus he was riding.  He said he recalled that it was hard to hear and he heard ringing in his ears after that incident and continuously since then.  Accordingly, the Board accepts the Veteran's account of in service acoustic trauma.  

The Veteran was afforded a VA examination in March 2010 where the Veteran reported constant tinnitus which he noticed before being discharged from service.  The examiner opined that the Veteran's tinnitus was less likely as not related service because he found that the Veteran's hearing loss was not related to service and he found that the tinnitus was most likely secondary to the hearing loss. 

The Board finds that that there is competent and credible evidence that the Veteran suffers from tinnitus.  Importantly, tinnitus is unlike hearing loss, in that it is capable of lay observation.  Moreover, the Board credits the Veteran's statements that he has suffered from tinnitus since service.  The Veteran has consistently reported the onset in service.  Therefore, his opinion as to nexus is both competent and credible.  For that reason, the Board finds that the evidence is at least in equipoise.  Therefore, applying the doctrine of the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for tinnitus is granted.  
REMAND

First, the Veteran was afforded a VA examination in March 2010 where the examiner opined that the Veteran's hearing loss was less likely than not related to service.  To summarize the examiner's reasoning, the Veteran's hearing was not related to service because he had normal hearing tests during service.  However, service connection for a bilateral hearing loss disability is available despite no in-service hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)(absence of in-service hearing loss is not fatal to service connection claim); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Therefore, the Board finds that a remand is necessary to obtain an addendum opinion regarding the Veteran's hearing loss claim.  Also, November 2010 VA treatment records indicate that during an ENT consultation, the clinician noted that the Veteran underwent an evaluation for his hearing loss but the actual audiogram was not "in the computer." The earliest VA treatment record is dated October 2009.  As it appears there are missing VA treatment records, the Board finds that a remand is necessary to obtain the missing records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Second, June 1976 service treatment records indicate that the Veteran injured his left thumb after sticking his finger in a fan.  He was given 16 sutures to treat the injury.  The Veteran was afforded a VA examination in March 2010 where the examiner noted, amongst other things, that the examination of the Veteran's hands "did not illicit pain, obvious laxity/DJD . . . ."  The examiner concluded that the Veteran had functional bilateral hands with full unrestricted strength and range of motion and no appreciable sequelae from his in-service left hand injury.  However, in an October 2010 VA occupational therapy consultation note, the clinician noted that the Veteran had a diagnosis of left thumb degenerative joint disease (DJD).  As it appears the Veteran has a diagnosis which may be residuals from his in-service left hand injury, the Board finds that a remand is necessary to obtain an addendum opinion which addresses the new diagnosis.  

Third, a May 1978 service treatment record (STR) indicates that the Veteran was diagnosed with condyloma acuminata rectum.  In handwriting different from the actual note is also a checkmark and the word hemorrhoids.  A May 1978 note indicates that the clinician agreed with the previous clinician regarding the diagnosis of condyloma and not hemorrhoids.  The clinician also noted that some of the condyloma were internal, following a rectal examination.  Again, in a handwriting different from the note is a note which reads "hemorrhoids to see M.O."  

The Veteran was afforded a VA examination in March 2010 where the examiner opined that the Veteran did not have any hemorrhoids at the time of the examination and also did not have any history of hemorrhoids during service.  The examiner opined against any nexus between hemorrhoids and service.  At the January 2017 videoconference Board hearing, the Veteran testified that he underwent 2 colonoscopies after the 2010 VA examination (in 2011 or 2012).  He testified that the doctor showed him in pictures from the colonoscopies that he had hemorrhoids.  There are no colonoscopy VA records currently associated with the Veteran's electronic claims folder.  The most recent record is dated March 2012.  As it appears there are missing VA treatment records, the Board finds that a remand is necessary to obtain the missing records.  See 38 C.F.R. § 3.159(c)(2); see also Bell, supra.

Fourth, on the Veteran's December 2009 VA Form 21-526, he claimed he is entitled to service connection for a respiratory disability (diagnosed as Chronic obstructive pulmonary disease (COPD)) and noted in Section II, Question 6a that he was exposed to asbestos while aboard U.S. Navy Ships.  

There are no laws or regulations specifically governing the adjudication of claims seeking service connection for disability due to asbestos exposure.  However, the VA Adjudication Procedure Manual, M21-1, and opinions of the Court and VA's General Counsel provide guidance in adjudicating these claims.  The Court has held that VA must analyze an appellant's claim of service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  See M21-1, Part IV, Subpart ii, Chapter 2, Section C, 9 (h).  It does not appear that appropriate development was taken regarding the Veteran's claim.  Therefore, the Board finds that a remand is necessary to permit the AOJ to properly develop the Veteran's claim for a respiratory disability, including as secondary to asbestos exposure.  Such development includes, but is not limited to, obtaining the Veteran's DD 214, service personnel records and any other relevant records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA treatment records pertaining to the Veteran that date prior to October 2009 and from March 2012 and associate them with the electronic claims folder.  (The Veteran testified at the January 2017 Board hearing that he underwent 2 colonoscopies in 2011 or 2012 which revealed hemorrhoids.  On remand, attempt to locate treatment records and any associated pictures related to both colonoscopies.  Also, VA treatment records indicate treatment for hearing problems prior to October 2009.)

2.  Take appropriate action to develop any evidence of the Veteran's potential exposure to asbestos during service, including obtaining the Veteran's DD Form 214, service personnel records and any other relevant records.   After this development, the AOJ should place a determination in the record as to whether the Veteran had asbestos exposure in service.

3.  Then, obtain an addendum opinion from the March 2010 examiner (or an appropriate medical professional).  The Veteran's electronic claims folder, including a copy of this remand, must be available to the examiner for review.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to offer an opinion as the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left thumb disability, diagnosed as DJD (see October 2010 VA occupational therapy consultation note), was incurred in or is otherwise related to service.

The matter is being returned for an addendum opinion since the March 2010 examiner noted no diagnosis of DJD and no sequela from the in-service left injury.  VA treatment records after the examination indicate a diagnosis of DJD. 

A complete rationale for all opinions is requested.  

4.  Schedule the Veteran for a VA examination regarding the claimed hearing loss.  The Veteran's electronic claims folder, including a copy of this remand, must be available to the examiner for review.  The examiner is requested to offer an opinion as the following:

The examiner is asked to elicit a full history from the Veteran of his noise exposure, both in service and after service.  The examiner is then asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is related to any incident of military service, including in-service noise exposure.  

The examiner's attention is directed to, but not limited to, the following: 

At the January 2017 Board hearing, the Veteran testified that during service, he was a coach for the rifle range and worked around M-16s.  He testified that although he wore ear plugs, he was inundated by M-16s from 50 to 60 people who were practicing shooting at once.  See Board hearing transcript, pp. 3-5.  He also testified that while he was in observation school in Oklahoma, a round mistakenly blew up 50 feet in front of the bus he was riding.  The Veteran indicated no extensive post service noise exposure. 

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. If, and only if, the Veteran is determined to have been exposed to asbestos in service, the AOJ should afford the Veteran a VA examination to ascertain the nature and likely etiology of his claimed respiratory disability.  The entire record (to specifically include the AOJ's formal findings regarding the Veteran's exposure to asbestos) must be reviewed by the examiner in conjunction with the examination.  Any studies deemed necessary should be completed.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

Whether it is at least as likely as not (a 50 % or greater probability) that any current respiratory disorder had its onset in service or is otherwise related to service, to include as due to any exposure to asbestos in service acknowledged by the AOJ?

5.  After ensuring that the requested actions are completed, readjudicate the Veteran's claims after ensuring that any other appropriate development is complete.  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), before the electronic claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


